Citation Nr: 1021557	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 
1946.  Among his service decorations and medals, he is the 
recipient of the Philippine Liberation Ribbon with one bronze 
star and the Bronze Service Arrowhead.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Seattle, Washington.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2010.  A transcript of the hearing is of 
record.

In May 2010, the Board granted a motion to advance this case 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In this case, the Veteran has provided competent testimony 
that he was exposed to loud noises, such as machine-gun fire, 
artillery fire, grenades, and other loud explosions, in 
service.  See June 2006 and July 2007 statements; Hearing 
Testimony (T.) at p. 4-5.  The Board also finds these 
statements to be credible, as they are consistent with his 
Form DD-214, which reflects that he served in the Infantry 
Division and was trained in the use of the "MM Carbine."  

Further, the evidence also demonstrates that the Veteran was 
exposed to combat in conjunction with his tour of duty in the 
Western Pacific when his Infantry Division was engaged in a 
battle against the Japanese on the island of Peleliu.  In 
giving due consideration to the places, types, and 
circumstances of service, exposure to noise is conceded.  See 
38 U.S.C.A. § 1154(a) (West 2002). 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); see 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Moreover, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran underwent a VA audiology 
examination in October 2007, and an opinion was provided in 
July 2008.  However, the Board finds that the VA audiological 
opinion provided is inadequate for the purpose of 
adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  While the examiner opined that the Veteran's 
hearing loss "is less likely as not" related to service, 
the opinion is not supported by adequate explanation.  
Rather, the VA examiner only explained in a conclusory 
sentence that the opinion was rendered as a result of his 
clinical experience and a review of the records.  
Importantly, the VA examiner did not explain the reasons for 
his decision or provide any further rationale.  

Moreover, it appears the VA opinion also failed to take into 
account the Veteran's exposure to loud noise in service, as 
the VA examiner merely provided that the service records did 
not contain any adequate hearing examinations or complaints 
of hearing loss in service.  Nor did the VA examiner explain 
the significance or insignificance regarding the Veteran's 
private treatment records, which reflect that he demonstrated 
moderate hearing loss at least as early as 1986. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.   The Veteran should be scheduled for 
an appropriate VA audiology examination to 
ascertain the extent, nature, and etiology 
of his hearing loss.  The entire claims 
file, to include a complete copy of this 
Remand and the transcript from the March 
2010 hearing, must be made available to 
the examiner in conjunction with the 
examination.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether the Veteran's currently 
diagnosed hearing loss disability is 
related to (a 50 percent probability or 
higher) to service, including exposure to 
noise in service.  In this regard, the 
examiner is directed to accept the 
Veteran's statements as to exposure to 
artillery fire, grenades, and explosions 
during service.  

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the requested 
opinions cannot be made without resorting 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal is not granted, the RO 
must furnish a supplemental statement of 
the case, and the Veteran and his 
representative should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.  The 
case should be then returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



